PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,607,698
Issue Date: December 17, 2013
Application No. 13/136,249
Filing or 371(c) Date: July 27, 2011
Attorney Docket No. PICHLER - 2 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding your request filed December 10, 2021, for acceptance of a fee deficiency submission under 37 CFR 1.28(c).  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to the undersigned at (571) 272-1058. 


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions